 

Exhibit 10.57

 

AMENDMENT TO CONSULTING AGREEMENT

 

This Amendment to Consulting Agreement (the “Amendment”), effective as of
January, 1th, 2018 (the “Effective Date”), is by and between Variation
Biotechnologies Inc., a corporation incorporated pursuant to the laws of Canada
(the “Company”) having an address of 310 Hunt Club Road East, Ottawa, Ontario
K1V 1C1 and F. Diaz-Mitoma Professional Corporation (Ontario corporation number
002356634) having an address of 210 Barrow Crescent, Kanata, Ontario K2L 2C7
(“Consultant”). The Consultant and Company are sometimes referred to as a
“Party” and are collectively referred to as the “Parties”.

 

WHEREAS, the Company and Consultant are parties to a certain Consulting
Agreement dated July 1, 2016, as amended as of January 1, 2017 (the “Consulting
Agreement”);

 

AND WHEREAS, the Consultant and the Company wish to amend the Consulting
Agreement on the terms and conditions set out in this Amendment;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
Parties agree as follows:

 

1. Amendment to Section 1(a). As of the Effective Date, Section 1(a) of the
Consulting Agreement shall be deleted in its entirety and replaced with the
following:

 

(a) Term. This Agreement shall be in effect beginning on the Effective Date and,
unless terminated earlier pursuant to the provisions of this Section 1, shall
continue until December 31, 2018 (the “Term”). This Agreement may be renewed any
number of times, with or without a short interruption in continuity of Services
(as defined below), by written notice from the Company which is accepted by
signature of the Consultant.

 

2. Amendment to Section 5(a). As of the Effective Date, Section 5(a) of the
Consulting Agreement shall be deleted in its entirety and replaced with the
following:

 

5. Payment for Consulting Services.

 

(a) Consideration. As consideration for the Services, the Company shall pay
Consultant a fee of CAD$42,257.00 per month (plus any HST or GST payable).

 

3. Replacement of Appendix C. As of the Effective Date, Appendix C of the
Consulting Agreement shall be deleted in its entirety and replaced with the
version of Appendix C attached as Schedule A to this Amendment.

 

4. Consulting Agreement to Remain in Full Effect. Except as amended by this
Amendment, the Consulting Agreement shall continue to be in full force and
effect, without amendment, and is hereby ratified and confirmed. The Consulting
Agreement shall henceforth be read and construed in conjunction with this
Amendment.

 

5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.

 

6. Further Assurances. Each Party shall do such further acts and execute such
further documents as may be required to give effect to this Amendment and carry
out the intent thereof.

 

7. Binding Effect. This Amendment shall be binding on and inure to the benefit
of the Parites and their respective successors and assigns.

 

8. Execution and Counterparts. This Amendment may be executed in counterparts,
including counterpart signature pages or counterpart facsimile or scanned
signature pages (each of which shall be deemed an original), all of which
together shall constitute one and the same instrument.

 

(Signature page follows.)

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on February 19, 2018 to take
effect as of the Effective Date.

 

  VARIATION BIOTECHNOLOGIES INC.           /s/ Jeff Baxter    Name: Jeff Baxter
  Title: Chief Executive Officer         F. DIAZ-MITOMA PROFESSIONAL CORPORATION
          /s/ Francisco Diaz-Mitoma   Name: Francisco Diaz-Mitoma   Title:
President

 

 

 

 

Schedule A

 

Appendix C – Performance Incentives

 

  1. Bonus payable as of January 23, 2018 – CAD $108,697.30.         2. The
Company shall cause VBI Vaccines Inc., a British Columbia corporation (the
“Parent”) to grant to Francisco Diaz-Mitoma, as designee of Consultant, 100,000
stock options (the “Options”), each Option exercisable for one common share of
Parent, to be granted effective as of January 23, 2018, which was the date on
which the board of directors of Parent approved such grant, and to be subject to
the provisions of the Plan. Conditions regarding the Options and their exercise,
including the exercise price, the term of the Options and the timing of vesting
shall be set out in an Option Agreement between the Parent and Francisco
Diaz-Mitoma. The common shares issuable upon exercise of the Options shall bear
the appropriate legend to indicate such shares are “control securities” as
defined in General Instruction C.1(a) of Form S-8.

 

 

 

